Eberhardt, Presiding Judge.
Mrs. Myrtle Zeesman brought suit against Aetna Insurance Company to recover under a fire insurance policy, alleging that the houses insured thereunder had been destroyed by fire, that the value exceeded the face amount of the policy, and that due proof of loss had been made to the company and along therewith a demand for payment. She also sought to recover damages and attorney’s fees for bad faith in refusing to pay. The company answered, admitting that it had issued the policy sued on, insuring a dwelling therein described, but denied that it covered additionally certain *498private structures, pecan trees, shrubs, etc., which were also destroyed and for which recovery was sought. Demurrers were filed to the petition, general and special.
Submitted May 25, 1972—
Decided June 16, 1972.
H. T. Greenholtz, Jr., for appellant.
Benjamin Zeesman, for appellee.
Defendant moved for summary judgment based upon the pleadings and answers made by the plaintiff to interrogatories propounded to her by the defendant. The motion was denied and defendant, obtaining a certificate for review, appeals. Held:
As to whether plaintiff may recover damages and attorney’s fees, see Philadelphia Fire &c. Ins. Co. v. Burroughs, 176 Ga. 260 (2) (168 SE 36); Guarantee &c. Life Ins. Co. v. Norris, 219 Ga. 573, 575 (134 SE2d 774); National Cas. Co. v. Dixon, 114 Ga. App. 362 (2) (151 SE2d 539).
But there are substantial issues of fact for submission to the jury concerning, among other things, coverage, value, the amount of the loss. See Southern Ins. &c. Co. v. A. Lewis & Bros., 42 Ga. 587 (4); Travelers Ins. Co. v. Sheppard, 85 Ga. 751, 761 (12 SE 18); Security Life &c. Co. v. Smith, 220 Ga. 744 (3) (141 SE2d 405). Denial of the defendant’s motion for summary judgment was proper.

Judgment affirmed.


Deen and Clark, JJ., concur.